                        1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
                            ZACHARY S. TOLSON, ESQUIRE - State Bar #242824
                        2 GOODMAN NEUMAN HAMILTON LLP
                            417 Montgomery Street, 10th Floor
                        3   San Francisco, California 94104
                            Telephone:     (415) 705-0400
                        4   Facsimile:     (415) 705-0411
                            Attorneys for Defendant
                        5   HOME DEPOT U.S.A., INC. (erroneously sued as THE HOME DEPOT, INC.)
                            ***********************************************
                        6   MATTHEW ROSTON, ESQ. - State Bar #265944
                            ROSTON LAW GROUP, APC
                        7   9454 Wilshire Blvd., Ste 850
                            Beverly Hills, CA 90212
                        8   Telephone:     (310) 550-6221
                            Facsimile:     (310) 246-0305
                        9   Attorneys for Plaintiff
                            TIMOTHY BROWN
                       10                               UNITED STATES DISTRICT COURT

                       11                              EASTERN DISTRICT OF CALIFORNIA

                       12 TIMOTHY BROWN,                                     Case No. 19-cv-00896-DAD-JLT

                       13                                     Plaintiff,     STIPULATION FOR DISMISSAL AND
                                                                             [PROPOSED] ORDER
                       14 vs.                                                (Doc. 19)

                       15 THE HOME DEPOT, INC.,
                       16                                   Defendant.

                       17
                       18          Plaintiff TIMOTHY BROWN and Defendant HOME DEPOT U.S.A., INC. (erroneously

                       19 sued as THE HOME DEPOT, INC.) do hereby submit this Stipulated Request for Dismissal
                       20 pursuant to F.R.C.P. Rule 41(a)(1)(A)(ii). The parties have settled the matter and all terms of the
                       21 settlement have been agreed upon and performed. This dismissal of Plaintiff’s claims are with
                       22 prejudice. IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                       23 DATED: February 20, 2020               GOODMAN NEUMAN HAMILTON LLP

                       24                                        By: /s/ Zachary S. Tolson
                                                                     ZACHARY S. TOLSON
                       25                                            Attorneys for Defendant HOME DEPOT U.S.A., INC.
 Goodman
  Neuman               26 DATED: February 20, 2020               ROSTON LAW GROUP, APC
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27                                        By: /s/ Matthew Roston
        94104
Tel.: (415) 705-0400                                                 MATTHEW ROSTON
                       28                                            Attorney for Plaintiff TIMOTHY BROWN

                                                                        -1-
                                                 STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER
                       1                                              ORDER

                       2         The parties have settled their case and have stipulated to the action being dismissed with

                       3 prejudice. (Doc. 19) The Federal Rules of Civil Procedure Rule 41 makes such stipulations
                       4 effective immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d 688,
                       5 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.
                       6
                            IT IS SO ORDERED.
                       7
                       8      Dated:    February 20, 2020                          /s/ Jennifer L. Thurston
                                                                           UNITED STATES MAGISTRATE JUDGE
                       9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                      -2-
                                               STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER
